Citation Nr: 0638550	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative joint disease, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied an 
increased rating for lumbosacral strain with degenerative 
joint disease.

This case was previously remanded for additional development 
in a May 2005 Board decision.

A videoconference hearing was held before the undersigned 
Veterans' Law Judge in July 2004.  A transcript of that 
hearing is of record.


FINDING OF FACT

Lumbosacral strain with degenerative joint disease manifests 
with 40 degrees of flexion, 10 degrees of extension, 30 
degrees of bilateral rotation, and 15 degrees of lateral 
flexion, bilaterally; resulting in no more than moderate 
impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in August 
1999.  In correspondence dated in July 2005, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  Pursuant to VAOPGCPREC 7-2003, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to 
September 26, 2003)

529
3
Intervertebral disc syndrome:
Ratin
g

Pronounced; with persistent symptoms compatible 
with sciatic 60 neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent 
relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20
 
Mild
10

Postoperative, cured
0
(38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 23, 2002)

529
3
Intervertebral disc syndrome:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under 
the total duration of incapacitating episodes 
over the past 12 months or by combining under 
Sec. 4.25.  separate evaluations of its chronic 
orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, 
whichever method results in the higher 
evaluation.

Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. "Chronic orthopedic and neurologic 
manifestation" means orthopedic and neurologic signs and 
symptoms form intervertebral disc syndrome that are present 
constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 
(38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(38 C.F.R. § 4.71a, Diagnostic Code 5295, effective prior to 
September 26, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, effective 
September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
(38 C.F.R. § 4.71a, Diagnostic Code 5243, effective September 
26, 2003)


   
38 C.F.R. § 4.71a Plate V (2006)

The veteran contends he is entitled to a higher disability 
rating for lumbosacral strain with degenerative joint 
disease.  The Board has considered the veteran's contentions 
and finds the preponderance of the evidence is against the 
claim.  

It must be explained that in August 1999, when the veteran 
filed his claim for increased evaluation for lumbosacral 
strain; he had been in receipt of a 20 percent rating, under 
Diagnostic Code 5295 for lumbosacral strain, since at least 
1983.  That rating, having been in effect for over 20 years, 
is protected.  38 C.F.R. § 3.951(b) (2006). 

The regulations under which the veteran is rated were revised 
in September 2002, and were further revised in September 
2003.  In order to warrant a higher disability rating under 
the old regulations; the evidence would have to show either 
severe limitation of motion of the lumbar spine (See 
Diagnostic Code 5292); or severe intervertebral disc syndrome 
with recurring attacks and intermittent relief (See 
Diagnostic Code 5293, effective prior to September 2002); or 
severe lumbosacral strain; with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (See Diagnostic Code 
5295).

VA outpatient treatment records dated from January 1998 to 
September 1999 reflect intermittent complaints of low back 
pain and note the veteran's history of chronic low back pain.  
Records in March 1998 and September 1999 reflect treatment 
for acute low back pain secondary to a fall in a grocery 
store and also on a separate occasion while lifting heavy 
water coolers at work.  Additional treatment records reflect 
the veteran had a right inguinal herniorrhaphy in September 
1999.  He complained of right sided weakness following his 
surgery, however sensory examinations were unreliable and a 
neurological evaluation was negative.  There were no 
complaints of, or treatment for low back pain from October 
2000 to November 2001.

The veteran underwent a VA examination in October 1999 where 
he reported progressive pain since his 1978-1979 military 
service, and denied any additional back injuries since the 
military injury.  The veteran also reported pain and tingling 
in his lower right extremity.  He also noted that he could 
only walk short distances with the aid of a cane, and was 
unable to exercise or lift more than 10 lbs due to his back 
pain.  Physical examination revealed the veteran had a normal 
lordotic curvature and musculature that was bilaterally 
symmetric.  Tenderness with palpation of the spine, and 
abnormalities of deformity or atrophy, were not observed.  
Flexion of the spine with resistance elicited pain.  Forward 
flexion was to 65 degrees, active and passive.  Range of 
motion on extension, and lateral flexion and rotation were 
indicated as normal.  Muscle spasm was not present.  The 
examiner noted that the veteran did not appear give a full 
effort on range of motion testing.  X-rays showed no 
significant abnormality or degenerative change.  The 
diagnosis was mild lumbar strain.  

On VA neurological examinations in November 1999 and January 
2000 the veteran had normal gait and posture.  His deep 
tendon reflexes of the lower extremities were 2+ with no 
decrease in muscle strength.

The veteran underwent a January 2002 VA fee-basis 
examination.  The veteran complained of pain, weakness, a 
lack of endurance, and stiffness.  His back symptoms were 
constant.  While he could perform activities of daily living, 
he stated that he could not garden, push a lawnmower, shop or 
cook.  He could take out the trash, drive, climb stairs, and 
take out the trash.  He was employed as a maintenance worker.  
Objectively, there was painful motion on rising from a chair 
or the examination table.  Muscle spasm was present on both 
sides of the lumbar spine and vertebral muscles.  No weakness 
was demonstrated.  Range of motion studies revealed that 
flexion was to 80 degrees with pain at 75 degrees; extension 
was to 25 degrees with pain at 22 degrees; right lateral 
flexion was to 32 degrees with pain at 22 degrees; left 
lateral flexion was to 30 degrees with pain at 28 degrees; 
and bilaterally, rotation was to 20 degrees with pain at 18 
degrees.  The examiner concluded that range of motion of the 
lumbar spine was limited by pain, fatigue, lack of endurance; 
and the major impact was pain.   X-rays taken showed 
straightening of the lordotic curve and early degenerative 
changes of the lumbar vertebrae.  

VA outpatient treatment records from November 2003 to August 
2006 are of record and have been reviewed.  Records dated in 
July 2004, October 2004, April 2005, and December 2005 
reflect intermittent treatment for back pain.  

A July 2003 medical opinion of R. C. S, MD., a private 
physician, stated that the veteran was limited in his 
activities and employment due to his continuing back pain.  
He opined that the veteran should be entitled to at least a 
50 to 70 percent disability rating.  In a July 2004 
statement, J. E. M., M.D., also a private physician discussed 
the veteran's back disability and his resulting limitations 
in motion, daily physical activities; and inability to 
maintain employment due to his back pain.  He opined that the 
veteran had severe lumbosacral strain and should be entitled 
to a higher disability rating. 

At the July 2004 Board hearing the veteran testified that his 
back disability has interfered with his life, daily 
activities and his marriage.  He stated that he was unable to 
walk well and needed a cane for assistance.  His wife 
testified that he was not able to take out the trash.  The 
veteran further testified that he had not worked in 4 to 5 
years and was unable to maintain employment due to his back 
disability.  

The veteran underwent a VA examination in February 2006.  His 
claims file was made available and reviewed prior to the 
evaluation.  The veteran reported having constant pain in his 
back, which radiated down through his legs.  The veteran 
reported daily flare-ups of pain, of such severity that he 
has to lie down.  The veteran was observed to wear a back 
brace and use a cane for assistance.  The veteran denied 
having any physician-ordered bed rest in the past 5-6 years.  
Upon physical examination the back was normal in appearance.  
The veteran had forward flexion to 40 degrees, 10 degrees of 
extension, 30 degrees of bilateral rotation, and 15 degrees 
of lateral flexion.  No evidence of muscle spasm was felt.  
There was no listing of the spine.  The examiner discussed X-
rays taken in 2004 which showed some mild degenerative 
changes and narrowing of the intervertebral spaces, which is 
consistent with early degenerative disease of the lumbar 
spine.  The examiner indicated that the observed limitation 
of motion was inconsistent (as was the entire examination) 
and affected by the veteran's tremendous psychological 
overlay.  

The Board has considered the veteran's testimony, the 
opinions of the private physicians, VA examiners, and all 
other evidence obtained in this appeal, however, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent, under either the old or revised criteria.

In order to warrant the next highest disability rating, which 
is 40 percent, under the old regulations, the evidence would 
have to show either a severe limitation of motion in the 
lumbar spine (See Diagnostic Code 5292); or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief (See Diagnostic Code 5293); or severe 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (See Diagnostic Code 5295).  

The Board has considered the applicability of the earlier 
additional diagnostic codes for rating the service-connected 
lumbosacral strain disability and notes that a higher rating 
under such other diagnostic codes is not available.  In this 
regard, the Board observes that there is no objective 
evidence of fractured vertebra, or a demonstrable deformity 
of a vertebral body), ankylosis of the spine, severe 
limitation of motion of the lumbar spine, or intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5289, 5292-5293. 

After a review of the pertinent evidence, it is clear that no 
more than a moderate limitation of the lumbar spine was 
demonstrated prior to September 26, 2003.  There was no 
evidence of severe limitation of motion in the lumbar spine, 
severe lumbosacral strain, or any incapacitating episodes 
requiring bed rest and treatment prescribed by a physician; 
the Board thus concludes that the evidence does not meet the 
criteria for a higher evaluation.  Therefore, applying the 
regulations in effect at the time, the continuation of the 
previously assigned 20 percent disability rating under 
Diagnostic Code 5295 was proper.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board finds the veteran does not warrant the next highest 
disability rating, which is also 40 percent under the revised 
criteria, for lumbosacral strain and intervertebral disc 
syndrome, Diagnostic Codes 5237 and 5243.  

Under the revised regulations, the evidence would have to 
show either forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or unfavorable ankylosis of 
the entire thoracolumbar spine (See Diagnostic Code 5237), or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (See Diagnostic Code 5243).  
However, the Board observes that at the February 2006 VA 
examination, unfavorable ankylosis of the thoracolumbar spine 
was not shown.  In addition, the veteran's forward flexion 
was to 40 degrees, although with some pain noted by the 
veteran.  The Board also notes that the examiner indicated 
the observed limitation of motion was inconsistent and 
affected by the veteran's tremendous psychological overlay.  

A higher disability rating is also not warranted under 
Diagnostic Code 5243 which provides for an alternative 
evaluation for intervertebral disc syndrome.  There is no 
evidence that the veteran has had incapacitating episodes 
lasting four weeks during the past 12 month period, with 
acute signs and symptoms, due to intervertebral disc 
syndrome, requiring bed rest and treatment prescribed by a 
physician.  Thus, a higher disability rating is not warranted 
under this Diagnostic Code.

The opinions of the veteran's private physicians were 
considered.  However, these physicians did not have the 
opportunity to review the veteran's claims file in 
conjunction with their examination.  Moreover, VA uses 
specific criteria in assigning disability ratings and there 
is no indication that R. C. S., MD., who suggested specific 
disability ratings, has familiarity with the VA's schedule of 
disability ratings.  Finally, the Board notes that the 
physicians did not offer clinical treatment records in 
support of their opinions regarding the veteran's limited 
range of motion, inability to work and engage in daily 
activities.  From the Board's review of the record these 
findings vary greatly from information contained in the 
numerous VA treatment records and clinical examinations.  
Thus, these opinions are of less probative value than of the 
VA examiners who provided detailed explanations of their 
findings and had the opportunity to review the veteran's 
claims file.  

The credibility and weight to be attached to medical opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); See also Kightly 
v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

The Board has considered whether a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted for any period during the 
appeal.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
While the evidence reflects the veteran experiences some 
flare-ups of low back pain, it is the Board's conclusion that 
the criteria for a higher rating have not been met.  The 
recent VA examiner indicate that he was unable to quantify 
additional functional loss due to pain, or whether the 
veteran is further limited by fatigue, weakness, lack of 
endurance or incoordination - due to the inconsistent 
responses and behavior of the veteran during the examination.  
He was therefore unable to discuss the DeLuca criteria 
without resorting to speculation.

The reported VA evaluations in this case adequately 
demonstrate the veteran's low back disability and higher 
schedular ratings are not warranted.  The Board also finds 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder of lumbosacral strain with degenerative 
joint disease that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased evaluation for lumbosacral strain with 
degenerative joint disease, currently rated as 20 percent 
disabling, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


